UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) (514) 448-1508 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 201,290,000 common shares issued and outstanding as of June 13, 2012. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated interim financial statements for the three month period ended April 30, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS April 30, 2012 (UNAUDITED) Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 4 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, January 31, ASSETS Current Assets Cash $ 3,990 $ 490 Total Assets $ 3,990 $490 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 26,699 $ 21,764 Advances (refer to Note 4) 222,625 125,000 Due to related parties (refer to Note 5) 24,034 29,034 Total Liabilities 273,358 175,798 Commitments Stockholders’ Deficit Common stock, 250,000,000 shares authorized, $0.001 par value; 201,290,000 and 187,790,000 shares issued and outstanding at April 30, 2012 and January 31, 2012, respectively 201,290 187,790 Additional paid-in capital 1,419,860 54,610 Deficit accumulated during the development stage (53,843) (53,843) Deficit accumulated during the exploration stage (1,836,675) (363,865) Total Stockholders’ Deficit (269,368) (175,308) Total Liabilities and Stockholders’ Deficit $ 3,990 $490 The accompanying notes are an integral part of these consolidated financial statements F-2 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended April 30, From January 3, 2008 (Inception) to April 30, 2012 Operating Expenses Consulting fees $ 20,400 $ – $57,577 Professional fees 9,401 – 43,964 Transfer agent and filing fees 3,355 – 6,015 General and administrative 639 – 2,845 Foreign currency gain 265 – 724 Impairment loss on mineral properties 1,438,750 – 1,725,550 Total Operating Expenses 1,472,810 – 1,836,675 Loss From Continuing Operations $ (1,472,810) $– $(1,836,675) Loss from Discontinued Operations – (10,469) (53,843) Net Loss (1,472,810) (10,469) (1,890,518) Net Loss Per Share Continuing Operations $(0.01) $(0.00) Discontinued Operations $(0.00) $ (0.00) Net Loss Per Share – Basic and Diluted $ (0.01) $(0.00) Weighted Average Shares Outstanding – Basic and Diluted 194,329,000 5,630,000 The accompanying notes are an integral part of these consolidated financial statements F-3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the three months ended April 30, From January 3, 2008 (Inception) to January 31, 2012 Cash Flows from Operating Activities Net loss $(1,472,810) $(10,469) $(1,890,518) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on intangible asset, related to discontinued operations – – 6,000 Impairment loss on mineral properties 1,438,750 – 1,725,550 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 4,935 – 26,699 Net Cash Used in Operating Activities (29,125) (10,469) (132,269) Cash Flows from Investing Activities Payments to acquire mineral properties (60,000) (160,000) Acquisition of intangible asset – – (6,000) Net Cash Used in Investing Activities (60,000) – (166,000) Cash Flows from Financing Activities Proceeds from advances 97,625 – 222,625 Due to related parties (5,000) – 24,034 Proceeds from the issuance of common stock, related to discontinued operations – – 55,600 Net Cash Provided by Financing Activities 92,625 – 302,259 (Decrease) Increase in Cash 3,500 (10,469) 3,990 Cash - Beginning of Period 490 36,400 – Cash - End of Period $ 3,990 $25,931 $3,990 Supplemental Information: Interest paid $ – $ – $– Income taxes paid $ – $– $ – Supplemental disclosure of noncash investing and financing activities: Common stock issued for mineral properties $1,378,750 $– $1,565,550 The accompanying notes are an integral part of these consolidated financial statements F-4 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 3 0 , 201 2 (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Toron Inc. (the "Company") was incorporated in the State of Nevada on January 3, 2008. The Company was originally organized to develop and operate a web based resale business for domain names. On September 15, 2011, the Company incorporated its wholly-owned subsidiary, Toron Resources Inc. As a result, as of September 15, 2011 the Company is now engaged in the acquisition and exploration of mineral properties, and is in the Exploration Stage. These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States and are expressed in United States (US) dollars. The Company has not produced any revenue from its principal business and is an exploration stage company. Refer to Note 7 for factors affecting the Company’s ability to continue as a going concern. The balance sheet as of April 30, 2012 and the statements of operations and cash flows for the periods presented have been prepared by the Company and are unaudited. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for all periods presented have been made. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation These consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is January 31. The consolidated financial statements include the accounts of Toron Inc. and its 100% owned subsidiary, Toron Resources Inc. All significant intercompany balances and transactions have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of these financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Long-Lived Assets In accordance with ASC 360, Property, Plant, and Equipment , the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F-5 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 3 0 , 201 2 (Unaudited) NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Asset Retirement Obligations The Company follows the provisions of ASC 410 – 20, Asset Retirement Obligations which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets. As at April 3
